Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
1.    Applicants’ amendment dated 01/24/2022 responding to the Office Action 12/07/2021, provided in the objection of claims 1-8.
2.    Claims 1, 7 and 8 are amended.
3.    This office action is based on Applicants’ amendment filed on 01/24/2022.

Reasons for Allowance
4.	Claims 1-8 are allowed over the prior arts of record.
A.    The cited references:
 Unno (US Pub. No. 2018/0210415 A1) discloses sequence program and motion program — See Fig. 2, block 112. The support device 200 refers to various types of information as described above and determines a data transfer order — See paragraphs [0134-0135]. Unno does not disclose ... generating a periodic-execution function module for invoking the non-periodic-execution function module and is usable in the control program, specifying a data type that is in the periodic-execution programming language and corresponds to the data type of the argument based on the correspondence relationship and the definition information, and establishing an input variable for reflecting a value of the argument as an input interface of the periodic- execution function module, the input variable being an input variable of the specified 
Ogawa (US pub. No. 2020/0012250 A1) discloses a PLC instruction sorting/division unit (312) at least either changes an instruction execution order of the plurality of instructions or divides the sequence control program in units of instructions, based on the relation between the argument and the return value between the instructions analyzed by the inter-variable dependency analyzing unit (310) — See Abstract and Figs. 10-13. Ogawa does not disclose ... generating a periodic-execution function module for invoking the non-periodic-execution function module and is usable in the control program, specifying a data type that is in the periodic-execution programming language and corresponds to the data type of the argument based on the correspondence relationship and the definition information, and establishing an input variable for reflecting a value of the argument as an input interface of the periodic- execution function module, the input variable being an input variable of the data type, and specifying a data type that is in the periodic-execution programming language and corresponds to the data type of the return value based on the correspondence relationship and the definition information, and establishing an output variable for reflecting the return value as an output interlace of the periodic-execution function 
Yamamoto et al. (US Pub. No. 2008/0072013 A1) discloses periodic program and non-periodic program --See Figs 5-8. Yamamoto does not disclose the claimed invention.
Shimomura Yoshiya (JP2016-224557 A --IDS fled on 03/23/2021} discloses a program creation support apparatus for creating a program for a programmable logic controller- See paragraph [0001]. Yoshiya further discloses call a function of the C language program from the ladder program - See paragraph [0034]. Yoshiya does not disclose… generating a periodic-execution function module for invoking the non-periodic-execution function module and is usable in the control program, specifying a data type that is in the periodic-execution programming language and corresponds to the data type of the argument based on the correspondence relationship and the definition information, and establishing an input variable far reflecting a value of the argument as an input interface of the periodic-execution function module, the input variable being an input variable of the specified data type, and specifying a data type that is in the periodic-execution programming language and corresponds to the specified data type of the return value based on the correspondence relationship and the definition information, and establishing an output variable far reflecting the return value as an output interface of the periodic-execution function module, the output variable being an output variable of the specified data type in combination with all other limitations/elements as claimed in claims 1, 7 and 8.

Regarding claims 1, 7 and 8, the prior art of record when viewed individually or in combination does not disclose or render obvious the features of the independent claims 1, 7 and 8, specific limitations of:
… generating a periodic-execution function module for invoking the non-periodic- execution function module and is usable in the control program, wherein the generating step includes specifying a data type that is in the periodic-execution programming language and corresponds to the data type of the argument based on the correspondence relationship and the definition information, and establishing an input variable for reflecting a value of the argument as an input interface of the periodic-execution function module, the input variable being an input variable of the specified data type, and
specifying a data type that is in the periodic-execution programming language and corresponds to the data type of the return value based on the correspondence relationship and the definition information, and establishing an output variable for reflecting the return value as an output interface of the periodic-execution function module, the output variable being an output variable of the specified data type and in combination in all other limitations/elements as claimed in claims 1, 7 and 8. Such combination/render obvious features, are allowed over the prior art of record.
Claims 2-6 are dependent upon claim 1. Since the independent claim 1 is allowable, claims 2-6, being definite, further limiting, and fully enabled by the specification are also allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should 

Conclusion
5.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Mathur et al. (US Pub. No. 2019/0102216 A1) discloses a program interpreter which interprets and executes a numerical control program can recognize predetermined mnemonics (script mnemonics) prepared for instructions for setting, loading, and executing script programs – See Abstract and specification for more details.
6.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MONGBAO NGUYEN whose telephone number is (571)270-7180. The examiner can normally be reached Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hyung S. Sough can be reached on 571-272-6799. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is 





/MONGBAO NGUYEN/Examiner, Art Unit 2192